09/25/2020


                    IN THE SUPREME COURT OF THE                           Case Number: DA 20-0288
                         STATE OF MONTANA

                             Case No. DA 20-0288

BRIAN D. SMITH,

           Plaintiff/Appellant,

KATIE GREEN,

           Defendant/Appellee.


                            (PROPOSED) ORDER


  On Appeal from the Montana Fourth Judicial District Court, Missoula County
                 Cause No. DV-20-58, Hon. Leslie Halligan


Rutherford B. Hayes                             Brian D. Smith
Risk Management and Tort                        AO# 3009410
Defense Division                                700 Conley Lake Rd.
P.O. Box 200124                                 Deer Lodge, MT 59722
Helena, MT 59620                                Appellant Pro Se
(406) 444-2485
Facsimile: (406) 444-2592
Rutherford.Hayes2@mt.gov
For Appellee




                                                                                1
      Appellee Katie Green has requested a 30-day extension to file her response

brief. This is her first such request. As such the motion is GRANTED and

Appellee Green’s response brief is now due on October 25, 2020.




DATED this ____ Day of September, 2020.



                         BY: _________________________
                              CLERK OF COURT




                                                                                       2 by:
                                                                    Electronically signed
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       September 25 2020